              Case 2:17-cr-00232-JAM Document 355 Filed 05/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00232 JAM
11
                                   Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
12                                                        IN GOVERNMENT’S NOTICE
                             v.
13
     ADAM ATARI,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the government’s 111-page Exhibit 2 to the United

19 States’ Opposition to Defendant’s Motion to Reduce Sentence, pertaining to defendant Adam Atari, and

20 government’s Request to Seal shall be SEALED until further order of this Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s exhibit serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the government would

27 be harmed. In light of the public filing of the notice of request to seal, the Court further finds that there

28 are no additional alternatives to sealing the government’s exhibit that would adequately protect the


       [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
       FORTH IN GOVERNMENT’S NOTICE
               Case 2:17-cr-00232-JAM Document 355 Filed 05/14/20 Page 2 of 2

 1 compelling interests identified by the government.

 2

 3    Dated:      5/14/2020                            /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
 4                                                 UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
      FORTH IN GOVERNMENT’S NOTICE
